Citation Nr: 0519936	
Decision Date: 07/21/05    Archive Date: 08/03/05

DOCKET NO.  01-08 337A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

D. Dean, Counsel


INTRODUCTION

The appellant is a veteran of World War II.  He was born in 
March 1920 and is currently 85 years old.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2000 rating determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.  In March 2003, the appellant and 
his wife testified at a video conference held before the 
undersigned.  A transcript of that hearing is of record.  

This case was last before the Board in July 2003, when it was 
remanded for further development which has now been 
completed.  While the case was in a remand status, the RO 
increased the initial schedular disability rating assigned 
for PTSD from 10 percent to 50 percent, effective from the 
date in January 2000 that service connection was granted.  
The appeal has been continued because the maximum benefit 
available has not been granted to the appellant.  AB v. 
Brown, 6 Vet. App. 35 (1993).  In July 2005, the Board 
granted the appellant's motion to advance this appeal on the 
Board's docket due to the appellant's age.  


FINDING OF FACT

The service-connected PTSD has never been manifested by or 
more nearly approximated occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near- continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); or inability to establish and 
maintain effective relationships.  


CONCLUSION OF LAW

The requirements for an initial rating in excess of 
50 percent for PTSD have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 
(2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000  

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was signed into law in 
November 2000 and is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West. 2002).  Regulations 
implementing the VCAA are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2003).  The liberalizing 
provisions of the VCAA and the implementing regulations are 
applicable to the present appeal.  

The Act and the implementing regulations essentially 
eliminate the threshold requirement that a claimant submit 
evidence of a well-grounded claim; they provide instead that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim unless there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify a claimant and the 
claimant's representative, if any, of any information, 
including any medical or lay evidence, not previously 
provided to VA that is necessary to substantiate the claim.  
As part of this notice, VA is to specifically inform the 
claimant and the representative, if any, of which portion, if 
any, of the necessary evidence must be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA is required to 
notify the claimant to submit any pertinent evidence in his 
possession.  

The record reflects that, through the statement of the case 
and supplements thereto, the RO has notified the appellant of 
the evidence and information needed to substantiate the 
current claim, the information he should provide to enable 
the RO to obtain evidence on his behalf, the assistance that 
VA would provide to obtain evidence on his behalf, and the 
evidence that the appellant should submit if he did not 
desire the RO to obtain the evidence on his behalf.  In 
addition, in response to questioning by the undersigned at 
the March 2003 video conference, the appellant testified that 
he was not currently receiving any psychiatric treatment and 
that there were no pertinent medical records to obtain in 
support of the present appeal which were not already of 
record.  Since the veteran was informed of the evidence that 
would be pertinent to his claim and requested to submit such 
evidence or provide the information necessary to enable the 
RO to obtain such evidence, the Board believes that the 
veteran was on notice of the fact that he should submit any 
pertinent evidence in his possession.  Therefore, to this 
extent, the Board is satisfied that VA has complied with the 
notification requirements of the VCAA and the implementing 
regulations.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Moreover, the appellant has been accorded several VA 
examinations in connection with the current claim, and 
extensive VA and private medical records have been obtained, 
most of which are not relevant to the present appeal.  The 
appellant has maintained that there are no relevant medical 
treatment records which are not already of record.  Neither 
the appellant nor his representative has identified any 
additional evidence which could be obtained to substantiate 
the present claim, and the Board is also unaware of any such 
outstanding evidence.  Therefore, the Board is also satisfied 
that the RO has complied with the duty to assist requirements 
of the VCAA and the implementing regulations.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.

In the present case, the relevant issue was initially 
adjudicated by the RO in May 2000, shortly before the 
enactment of the VCAA in November of that year.  
Subsequently, notification and evidentiary development were 
accomplished in accordance with the VCAA, and the claim was 
last adjudicated in April 2005.  There is no indication or 
reason to believe that that the ultimate decision of the RO 
on the merits of this claim would have been different had 
initial adjudication been preceded by complete VCAA 
notification and development.  In sum, the Board is satisfied 
that the RO properly processed the claim following compliance 
with the notice requirements of the VCAA and the implementing 
regulations.  In the Board's opinion, any procedural errors 
in the RO's development and consideration of this claim were 
insignificant and non-prejudicial to the appellant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Accordingly, the Board will address the merits of the 
veteran's claim.  

II.  Factual Background

The appellant served in combat during World War II in 
Algeria, Tunisia, and Italy; he was awarded the Purple Heart 
Medal and several Bronze Stars.  By rating action dated in 
May 1946, service connection was granted for a shell fragment 
wound of the left thigh, rated 10 percent disabling from 
April 1946; and for a post auricular intertrigo scar, 
noncompensably rated from April 1946.  These ratings are 
currently in effect.  

The claim seeking service connection for PTSD was received in 
January 2000.  

VA outpatient treatment records dating from July 1991 to 
January 2000 reflect treatments for multiple medical 
problems, but no psychiatric complaints or treatments.  In 
March 2000, a Readjustment Counseling Therapist at a Vet 
Center wrote to say that the appellant had been counseled at 
that facility since February 1999 for a full range of PTSD 
symptoms which had been present since his wartime service, 
but had worsened since his retirement in 1983.  Specifically, 
it was reported that the appellant's recent and remote memory 
were impaired, although he was able to abstract, and his 
speech was spontaneous.  The appellant had been married since 
July 1945, and he was fully employed after service until 
early retirement at the age of 63 in 1983.  

On a VA examination of the appellant in April 2000, it was 
reported that he was 80 years old, married, and retired.  
Following his military service, he was employed as a 
locomotive fireman for three years, then he worked as a pipe 
fitter for 34 years.  He did well at that job, and everyone 
wanted him to stay when he retired in March 1983.  He 
described his relationship with his wife as good, and he was 
close to their children and grandchildren.  He was active in 
various veterans' organizations, and he said that he had a 
lot of friends.  The appellant also described heavy combat 
experiences, including being wounded in Italy in a German 
mortar attack.  His primary subjective complaints centered on 
obtrusive thoughts of his combat experiences, of which he was 
unable to rid himself.  He experienced recurrent and 
distressing dreams of these events once per month, on 
average; he denied having flashbacks.  He did his best to 
avoid thinking about his traumatic experiences by keeping 
busy, working in his garage and cutting lawns.  He also 
reported exaggerated startle responses explicitly associated 
with his experiences of being shelled.  

Mental status examination disclosed no evidence of 
communication or thought impairment, nor of hallucinations or 
delusions.  He was completely oriented and able to care for 
himself, although his attention was somewhat impaired.  He 
denied significant inappropriate behavior, suicidal or 
homicidal thoughts or plans, obsessive or ritualistic 
behavior, depression, or panic attacks.  His speech was 
relevant and coherent, and his memory was essentially intact.  
The appellant complained of some degree of sleep disturbance 
related to his military experiences, although currently he 
was experiencing significant sleep disturbance due to 
prostate problems.  His PTSD symptoms did not interfere with 
his activities.  

The diagnosis on this examination was PTSD, with a GAF score 
of 68.  The claims file had been reviewed prior to this 
examination, and the examiner later commented that, although 
the appellant was exposed to extensive traumatic experiences 
in service, he had nevertheless functioned well.  His primary 
complaint was of intrusive thoughts which, however, only 
occurred infrequently and disturbed his functioning only 
briefly.  The appellant's vocational and social adaptation 
appeared to have been good, according to this examiner.  

The appellant was accorded another VA examination in 
September 2001, at which time the claims file was again 
reviewed.  The appellant again indicated to this examiner 
that he thought about the war in an intrusive manner whenever 
he was reminded of it by such things as rainy days, TV 
programs, or visits to VA.  He did not like to talk about the 
war or to be exposed to such things as war movies or 
fireworks because they caused him to feel horrified all over 
again.  He reported having nightmares about the war on a 
monthly basis which he slept through and did not recollect 
unless awakened by his wife, when he would be yelling and 
screaming and talking about Germans.  Additionally, he was 
sensitive to loud noises.  His sleep pattern was currently 
disrupted because of the frequent need to urinate due to 
prostate cancer; prior to this, he had slept reasonably well.  
He was not currently receiving any formal psychiatric 
treatment, nor was he taking any psychotropic medication at 
present.  

On mental status examination in September 2001, the appellant 
was alert, completely oriented, and in good contact with 
reality.  There were no signs or symptoms of psychosis, and 
his conversation was generally goal-directed, relevant, 
coherent, and organized.  The appellant was not manifestly 
anxious or depressed; his mood was euthymic; his affect was 
responsive and well-modulated; his memory and intellect 
appeared generally intact for his age; and his judgment and 
insight were without major impediments.  His PTSD symptoms 
were as described on the prior VA examination; although these 
symptoms were uncomfortable and distressing to the appellant, 
they did not appear to impair his overall level of 
functioning more than mildly or intermittently.  Based upon 
this examination and a review of the claims file, the 
examiner's overall clinical impression was of PTSD of no more 
than a mild to moderate level of intensity, with a GAF score 
of 65 to70.  This examiner also commented that the appellant 
appeared to believe that he was entitled to compensation 
benefits from VA for his past suffering as a combat veteran, 
rather than for his current level of impairment.  

Extensive private and VA medical records dating from February 
to May 2001 are of record.  These pertain exclusively to a 
ruptured abdominal aortic aneurysm for which the appellant 
filed a claim seeking benefits under 38 U.S.C.A. § 1151.  

In August 2001, the appellant submitted a written statement 
in which he described his wartime experiences and in which he 
claimed that he still experienced nightmares resulting from 
his wartime traumas.  

In October 2002, the appellant complained that his PTSD had 
not been properly evaluated by VA, and that the September 
2001 VA examination was inadequate.  He repeated these 
allegations at the March 2003 video conference.  In response 
to questioning by the undersigned, the appellant testified 
that he was not currently receiving any psychiatric treatment 
and that there were no pertinent medical records to obtain in 
support of the present appeal which were not already of 
record.  

The appellant was accorded another VA psychiatric examination 
in September 2003.  The claims file was available and 
reviewed in connection with this examination.  The appellant 
reported receiving medical treatment since his last VA 
examination for several medical problems, but he had received 
no psychiatric treatment for his PTSD, although he attended 
group therapy sessions at a Vet Center almost every week.  He 
was on no medication for mental health issues.  His current 
mental health symptoms reportedly included difficulty in 
sleeping, which he said was one of his primary problems, with 
nightmares related to his military experiences.  He admitted 
that prostate problems also caused him to awaken during the 
night, but he now asserted that the major cause of his sleep 
difficulties was fearful sleep with nightmares.  He also 
complained of being quite jumpy, easily startled, and having 
difficulty in concentrating.  His psychosocial adjustment 
appeared to be unchanged since the last VA examination.  

On mental status examination in September 2003, the appellant 
was pleasant and cordial, verbal, polite, and quite open in 
his comments.  He denied delusions or hallucinations of any 
sort; his thought processes appeared to be clear; his eye 
contact and communication were good; he denied any suicidal 
or homicidal thoughts or ideations; and he was fully 
oriented.  His long-term memory appeared to be intact, which 
he acknowledged.  He believed that he had difficulty with 
short-term memory; however, testing showed that short-term 
memory was generally intact and adequate.  His speech was 
relevant, logical, and clear.  He indicated that he had 
difficulty with anxiety, nervousness, and feeling jumpy all 
of the time.  He displayed some depressive problems and sleep 
impairment, obtaining an estimated 4-5 hours of sleep per 
night.  

Some psychological testing was also conducted at this time.  
The results indicated moderate to severe depression, 
difficulty in sleeping, complete loss of interest in sex, 
feeling disgusted with himself, and difficulty in making 
decisions.  PTSD testing showed that he experienced intrusive 
recollections, distressing dreams, occasional flashbacks, 
psychological distress, and physiological reactivity to 
exposure to combat cues.  He described both avoidance and 
hyperarousal symptoms.  Overall, this testing suggested that 
the appellant met all PTSD criteria, with the overall level 
of functional impairment at least in the moderate range.  The 
diagnosis was of chronic, moderate PTSD, with related 
depression; a GAF score of 55 was reported.  The examiner 
reported that the appellant was currently experiencing 
intrusive symptoms including combat-related nightmares about 
once per month; unwanted thoughts of combat two or three 
times per month to which he reacted with fear, racing heart, 
tenseness, and shakiness when reminded of combat.  He avoided 
activities such as TV programs which reminded him of combat 
situations; he experienced difficulty feeling positive 
emotions; and he had increased arousal symptoms which 
included anxious and disturbed sleep, difficulty 
concentrating, feeling on guard and watchful without clear 
need, and startling very easily.  




III.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned. 38 C.F.R. § 4.7.  

For service-connected PTSD, a 10 percent rating is warranted 
for occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or for symptoms controlled by continuous 
medication.  A 30 percent rating is warranted for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 50 percent 
evaluation is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent rating is warranted for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 100 percent evaluation 
is warranted for total occupational and social impairment, 
due to such symptoms as:  gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130, Diagnostic Code 9400-9411.  

The Global Assessment of Functioning (GAF) is a scale 
reflecting the "psychological, social, and occupational 
functioning in a hypothetical continuum of mental health- 
illness." [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th 
ed.), p.32.]  GAF scores ranging between 61 to 70 reflect 
some mild symptoms (e.g., depressed mood and mild insomnia) 
or some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, and has 
some meaningful interpersonal relationships.  Scores ranging 
from 51 to 60 reflect moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  

The appellant's service-connected PTSD has been assigned an 
initial schedular rating of 50 percent.  This rating 
contemplates occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  The 
initial rating of 50 percent is entirely consistent with the 
clinical findings and the GAF scores of 55 or higher reported 
on the three VA examinations of the appellant in April 2000, 
September 2001, and September 2003, which consistently 
indicate that the appellant's PTSD is of no more than 
moderate severity.  

Furthermore, the appellant's PTSD has never been manifested 
by or more nearly approximated the symptoms associated with 
the next higher rating of 70 percent, including occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); or inability to establish and maintain effective 
relationships.  On the contrary, the appellant has 
demonstrated a long and stable employment and marital 
history, and his social functioning and adaptation were good; 
he has never required psychiatric hospitalization or 
extensive psychiatric treatment; and he was taking no 
psychotropic medications during the time period of this 
appeal.  Although the appellant undoubtedly experienced many 
traumatic events during his wartime military service over 60 
years ago, his postservice adjustment has been good, and his 
current level of functioning is not consistent with more than 
a 50 percent schedular rating.  

The Board has also considered all other potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board 
has found no section that provides a basis upon which to 
assign a higher disability evaluation for the disability at 
issue.  

The Board has also considered whether the case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1).  The veteran has not required frequent 
hospitalization for this disability and the manifestations of 
this disability are not in excess of those contemplated by 
the schedular criteria.  In sum, there is no indication that 
the average industrial impairment from the disability would 
be in excess of that contemplated by the assigned rating.  
Therefore, referral of this case for extra-schedular 
consideration is not in order.  See Floyd v. Brown, 9 Vet. 
App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).  

Under these circumstances, the preponderance of the evidence 
is against the claim seeking a higher initial rating for 
PTSD, and this appeal will accordingly be denied.  



ORDER

An initial rating in excess of 50 percent for PTSD is denied.  



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge, 
	Board of Veterans' Appeals



 Department of Veterans Affairs


